Allow me at the outset to
express to Ambassador Insanally my special congratulations
on his election to preside over the General Assembly at this
important session. He represents Guyana, an active member
of the Non-Aligned Movement, of which Sudan is proud to
be a founding member. May I also extend our thanks and
appreciation to His Excellency Mr. Stoyan Ganev for the
skilful and efficient manner in which he conducted the work
of the previous session.
The United Nations represents hope for all nations and
nascent States, especially those that attained their
independence through long struggle. It is a great honour and
pleasure for me to welcome our sister country, Eritrea,
which has joined the membership of the United Nations.
Our two peoples continue to enjoy mutual respect and
esteem, and our Governments are endeavouring to foster
fraternal relations with a view to achieving prosperity for the
brotherly peoples of the two countries, and for the whole
region.
Allow me also to salute the Czech Republic, Slovakia,
The Former Yugoslav Republic of Macedonia, Monaco and
Andorra, which joined the United Nations as part of a new
momentum contributing to human endeavours to achieve
stability, prosperity and peace for the world.
I also salute the Secretary-General ,
Mr. Boutros Boutros-Ghali, who is leading the Secretariat of
the United Nations at a crucial stage as it faces many
challenges and pressures.
The Sudan learned with grief and sadness of the tragic
loss of life in the earthquake which struck parts of India. I
extend the deepest sympathy of the Sudan to friendly India
along with heartfelt condolences to the families of those who
lost their lives.
Since the previous session, important events have
emerged in the international arena. We are now witnessing
accelerated political and social change unprecedented in
history. New international situations and changes occur
every day; we are all trying to keep up with them. Today,
we are experiencing a phase of travail and transition, which
results every day in new, divergent patterns. The most
striking of those patterns is the widening of the gap between
the rich North and the less privileged South.
The trend in today’s world is towards the machinery of
regional groupings. This reflects the fact that the world has
already started to be more inclined to think in a more
collective manner. We hope that this new pattern will be
positive and constructive, giving due respect to the charters
and covenants that are binding on all. We seriously assert
that developing countries are no longer principal partners in
most of the resolutions that are adopted, particularly within
the framework of the Security Council and other United
Nations organs. Had developing countries been allowed
equitable participation, their contribution could have been
more effective in the course of many of these important
events, specially in the field of regional and international
peace and security.
Four years ago we started reviewing the functions of
the United Nations and its various organs. We must place
on record, from this rostrum, our conviction that this
Organization has a basic role to play in the maintenance of
international peace and security and the achievement of
prosperity for mankind. For the United Nations fully to
perform such a vital role, its governing Charter must be fully
respected. The Charter must also be adhered to by all, and
must be updated to keep pace with the developments that
have occurred since its adoption.
The General Assembly too should be enabled fully to
perform its functions for the maintenance of peace and
security. The General Assembly should be given its due
importance, equal and parallel to that of the Security
Council.
Forty-eighth session - 7 October l993 35
Selectivity in implementing the provisions of the
Charter must be abandoned. In this regard, we firmly stress
that the activities of the Security Council must be transparent
and that the Council should adopt a democratic approach in
its decisions. It is thus inevitable that the question of the
Council’s permanent membership, and the right of veto,
which enables a few States to invalidate the opinion of the
majority, be reviewed, especially at a time when the United
Nations is advocating the values of democracy, participation,
justice and equality.
The United Nations and one of its organs, the Security
Council, are currently engaged in serious and active attempts
to settle disputes based on new prospects for the
establishment of regional and international peace and
security. Let us pause here for a moment. We all aspire to
save the world from the calamities of war and the
destructive consequences of the prevailing social and
economic situation. Yet, at the same time, we reject double
standards in the resolutions of the Security Council,
especially in relation to international peace and security. We
are anxious lest the United Nations lose its proper vision in
the heat of events.
The nature of the responsibilities and duties of the
Organization requires strict neutrality. International peace
and security is a principle that must apply to all. But to see
the people of Bosnia and Herzegovina suffer to the brink of
elimination because of the shaky and defective resolutions of
the Security Council is a situation that should not be allowed
to pass unnoticed. Similarly, the Somali people cannot be
allowed to remain victims of irregularities committed by the
international forces there because of the departure from their
binding original mandate. This is a matter that requires both
change and a strict and immediate investigation. We are still
witnessing the deterioration of the security situation in
Somalia owing to the continuing fighting between the
international forces and some of the Somali factions, as well
as with individuals. This has resulted in many killings and
has caused the international forces to stray from their
original mandate. We have previously expressed our
reservations with regard to the hasty use of international
forces in Somalia without consulting the States of the region
or exhausting the efforts and endeavours being exerted by
those States to find a solution to the Somali crisis.
We are concerned that the continuation of fighting
between the international forces and some of the Somali
factions will shed more blood, complicate the problem and
render it insoluble by the United Nations. Therefore, we
request the United Nations and the forces that are supposed
to operate under its banner to refrain from continuing the
type of actions that would provoke the Somali people and
the country’s factions or affect the structure of their political
future, values and cultural and religious heritage.
We also deem it fitting that the Permanent Committee
on Somalia of the States of The Horn of Africa be given the
necessary time to perform its pioneering function of finding
a solution to the Somali crisis. These States are better
acquainted with the nature and dimension of the problem by
virtue of their special relations with Somalia and its people.
We will support new international arrangements that
will ensure the enhancement of the performance of the
Organization and establish justice and tranquillity among all.
The arrangements we are hoping for shall not infringe upon
the sovereignty and territorial integrity of States or meddle
with their independence or right of decision-making.
Preventive diplomacy, associated with peacemaking and
peace-keeping, should be motivated by a basic goal, namely,
the elimination of regional and international tension. This
could be achieved by defining the causes of political and
social conflicts in order to eliminate them so that different
societies might enjoy stability, well-being, and peace.
Preventive diplomacy and the subsequent use of political and
military force cannot be applied solely against less privileged
countries and vulnerable peoples.
In brief, we are hoping for a new formula within the
framework of current international arrangements to guarantee
the rights of all and to save the world from the hegemony of
the stronger over the less privileged. We also aspire to a
greater role for the regional organizations of the developing
countries and to their representation in the important forum
of the Security Council, which is entrusted with the task of
maintaining peace and security all over the world.
Along with this understanding of the new role of the
United Nations in protecting and preserving the rights of
States, we call for the lifting of the economic embargo
imposed on Iraq. The Iraqi people have suffered for an
extended period of time from the unfair embargo that is still
imposed on them, despite the exhaustion of the reasons that
invoked it.
Another example of the misuse of this international
Organization is the embargo imposed on Libya without any
legal and justified cause to permit the actions taken against
that country. Libya has already responded to Security
Council resolution 731 (1992) and shown sufficient
flexibility to settle its differences with the Western States, a
matter that would justify the lifting of the embargo imposed
on it.
36 General Assembly - Forty-eighth session
The agenda items before this session include important
issues reflecting the accelerated pace of events I mentioned
at the beginning of my statement. However, I prefer to be
direct in touching upon issues of immediate concern to us in
the Sudan because of the misunderstanding that has
accompanied them.
During the forty-eighth session of the Human Rights
Commission, held at Geneva in March 1992, and upon a
motion by the United States representative, the Commission
adopted a resolution appointing an independent expert
assigned to investigate the human-rights situation in the
Sudan and to submit a report to the forty-ninth session of the
Commission in March-April 1993. The States sponsoring
that resolution did not wish to wait for the report of the
independent expert but pushed the matter to the forty-seventh
session of the General Assembly, where a resolution on the
alleged human-rights violations in the Sudan was adopted.
The sponsoring States used all the influence, pressure and
the mechanical majority they possessed to see that that
politically motivated resolution was adopted.
In his report to the forty-ninth session of the
Commission on Human Rights in March 1993, the
independent expert praised the cooperation of the
Government of the Sudan and explained that he had had
neither the time nor the opportunity to judge the situation of
human rights in the Sudan or to study the matter
comprehensively. He indicated that the Commission might
wish to extend his mission in order to allow him to complete
his mandate. While we do not conceive of any justifiable
reasons behind his appointment, the Government of the
Sudan nevertheless extended every possible cooperation to
the Special Rapporteur, who visited the Sudan last week and
will submit his report.
Respect for and maintenance of human rights represent
one of the sacred principles that are enshrined in all divine
religions as well as in man-made laws. The Sudan, inspired
by its cultural and civilized heritage, pays due attention to
the issues of human rights. The Sudanese Government and
society respect and observe the human-rights values based
on their religious belief and traditions. Accordingly, we
reject any politicization or manipulation of such a sacred
doctrine as a pretext for meddling in the internal affairs of
States or for imposing a specific cultural trend or option of
civilization on any State. For the same reason, we are of the
view that developmental assistance should not be tied to a
distorted human-rights record. The right to development
itself represents an inalienable human right. We also opt for
equality and fairness in assessing or monitoring the
performance of States in the field of human rights. We
adamantly reject policies that reflect a double standard in
dealing with human rights, because the Sudan has been
victimized by such policies. We also hope that universality
of human rights will not be construed to justify denial of the
cultural, religious and indigenous specifics of various States
and peoples.
Those who pose as defenders of human rights in the
Sudan ignore the terrorist practices of the outlaws in
southern Sudan lead by John Garang. They have opted to
keep silent with respect to the atrocities he has committed,
atrocities such as the abduction and recruitment of children
for military operations, the regular killing of civilian
populations, the downing of civilian aircraft and the
kidnapping and killing of United Nations staff working in
relief operations. They have also kept silent with regard to
his continued obstruction of all serious peacemaking
endeavours initiated inside or outside the Sudan. Not only
that, they have received him as a top official dignitary and
extended to him every moral support, despite his gross
violation of human rights.
In this connection we view General Assembly
resolution 47/142 as a biased resolution that has contributed
to the intransigence of the Garang movement and motivated
it to reject all Government endeavours to achieve a peaceful
settlement through negotiations. We are also convinced that
that resolution lacks any substantive justification, and we
stand ready to provide all the factual information on the
human-rights situation in the Sudan to all who are interested.
Those who accuse the Government of the Sudan of
violating the human rights of its own citizens have also
ignored the giant achievements of the Government, such as
adopting the conferences system along the lines of Shura
and organizing the national conferences to determine the
structure of the political system in order to lay down the
basic foundations of national unity and to look for ways and
means to achieve a real peace guaranteeing fundamental
political, social, cultural and religious rights for all citizens.
As a result, a National Transitional Assembly was
established as the supreme legislative organ of the country,
pending completion of the political structures at both the
federal and the state level and the conduct of the presidential
elections to be held in the country at a subsequent stage.
Many must have learned of the recent decision of the
United States Government to add the Sudan to its own
classification of countries allegedly sponsoring terrorism.
While the United States Government is free to take whatever
decision it deems appropriate, we have the right to question
the facts and findings on which the United States
Forty-eighth session - 7 October l993 37
Government has based its decision. While the United States
has the right to enact domestic decisions, the utilization of
such decisions as a prelude to further actions beyond its
territories contradicts international law and the United
Nations Charter. We cannot understand how a super-Power
which enjoys permanent membership in the Security Council
can enact domestic legislation to justify the pursuit of its
private interests in the territories of other countries. Such
instances are numerous, the most recent of which was the
search in the port of Djibouti of a vessel freighting sugar en
route to sisterly Somalia.
It is our conviction that the motive behind the media
campaign against the Sudan is the alienation of Sudan from
its African and Arab affiliations and the smearing of its
image by erroneously labelling its civilization as terrorist.
This media campaign constitutes a prelude to a siege on
Sudan similar to what has happened to some other countries.
We are known to all as a peaceful nation; we denounce
terrorism in all its forms. Accordingly, the decision lacks the
necessary legal support, contravenes justice and good
conscience and clearly exceeds the role of the United
Nations. As proof of our assertion, it could not generate any
support. Former President Jimmy Carter and a number of
credible institutions and newspapers have expressed their
scepticism and criticism regarding its ethical value.
Likewise, the Sudanese peoples have demonstrated their
rejection and denunciation of that decision. Real terrorism
is when a single super-Power uses it as a pretext and utilizes
its might to terrorize small developing countries for no
reason except that they opted for a path of independent
decision-making and rejected blind proselytism, or merely
for their different views.
Mixing politics with humanitarian assistance is rather
risky, especially in relief work, which is a sensitive matter,
as it directly affects human survival through supplying basic
needs such as food and medicine. This necessitates the
absolute neutrality of the relief donors. Recent years have
witnessed an increasing involvement of politics in
humanitarian work, which fact led Mr. Cornelio Sommaruga,
President of the International Committee of the Red Cross
(ICRC) to explicitly warn against the danger of mixing
politics with humanitarian work. Sudan has suffered
tremendously from these attempts to tarnish its image by
intentionally distorting its achievements in relief delivery so
that they are seen as failures, its initiatives depicted as
obstructions and its cooperation as impediment of the inflow
of relief supplies. The reality is that we feel we are unjustly
treated by some States and some media that tend to
undermine our efforts in relief operation and blemish our
reputation.
However, Sudan has a bright and outstanding record in
this area. Operation Lifeline Sudan is an unprecedented
initiative; it has enabled the United Nations and
non-governmental organizations to provide relief supplies to
affected populations, whoever and wherever they are. Since
the forty-seventh session, continuous efforts have been made
to strengthen the efficiency of Operation Lifeline and its
relief programme, such as the signing of an agreement
between the Government of the Sudan, the United Nations
and the rebel factions in December 1992 to secure the flow
of relief to all areas in need. In January 1993, another
agreement was signed between the Government of the
Sudan, the United Nations and the non-governmental
organizations to facilitate and enhance the role of the non-
governmental organizations in relief and rehabilitation. In
March 1993, the Government of the Sudan signed a
memorandum of understanding with the International
Committee of the Red Cross to streamline the cooperation
between the Government and the Committee and to
strengthen the effectiveness of its operations in southern
Sudan. The allocation of 153,000 metric tons of grain by
the Government to the World Food Programme to be
distributed to the population in need represents a cornerstone
of our contribution to relief efforts.
The mission of Mr. Vieri Traxler, Special Envoy of the
Secretary-General for Humanitarian Affairs for the Sudan,
and its positive outcome, stand as another example of the
cooperation of the Government of the Sudan with the
international community. A number of modalities were
agreed upon during that mission to guarantee the full
implementation of all previously signed agreements. It is
my pleasure to convey to this Assembly that during Mr.
Traxler’s mission to the Sudan a number of steps were taken
to implement what was agreed upon. On the initiative of the
Government of the Sudan, an agreement was reached to send
joint assessment missions, constituted by the United Nations
and the non-governmental organizations working in relief
operations, to about 30 safe locations in the three Southern
States, the Nuba mountains and Kordofan. It was also
agreed that the town of Malakal and its environs would be
considered a model of relief integrated programmes to be
implemented in other areas after proving successful. This is
in addition to other steps oriented towards strengthening the
efficiency of operations and ensuring relief for those in
need wherever they may be.
Allow me to acquaint this Assembly with the
achievements of the Government of Sudan in political,
economic and social fields. The priority item on my
Government’s agenda is to attain a just and lasting peace in
southern Sudan and to put an end to the war that horrified
38 General Assembly - Forty-eighth session
innocent civilians and devastated their lives, the war that
exposed them to the scourges of death, famine, disease and
displacement. This war, which was the by-product of the
colonial conspiracy, has turned the citizens into recipients of
relief and made them dependent on others. It constitutes a
perpetual squandering of vast resources that could have been
utilized in economic and social development and for the
welfare of the Sudanese peoples in the south and the north.
Faithful to its earnest endeavours to bring about a
peaceful settlement of the discord in the south, the Sudanese
Government has emphasized since 1989 its readiness to talk
peace with the rebels without preconditions. The
Government put forward a comprehensive framework for
peace emanating from the recommendations of a national
conference. This approach is based on remedying the
lingering causes of the conflict in the areas of power- and
wealth-sharing, relations between religion and State, adoption
of the federal system of government to meet the aspirations
of different regions for a genuine sharing of power, the
exemption of the south from the application of Sharia laws
and the redistribution and reallocation of resources for social
and economic development on equitable grounds.
In this positive spirit the Government held several
rounds of negotiations with the rebel movement. The last
meeting took place in Abuja with the mediation of sisterly
Nigeria. The Government, out of its keen desire to bring the
peace talks to a successful conclusion, showed great
flexibility, but it realized, unfortunately, that, owing to the
pressures of foreign interests, Garang’s faction was not the
master of its decision. That was why we could not reach an
agreement in order to alleviate the suffering of our citizens
in the south.
The failure of the second Abuja peace talks did not,
however, weaken the determination of the Government to
continue searching for peace through negotiations. To this
end, the Government started a new round of negotiations,
this time in Sudanese territory, with the other united rebel
factions. The Government also accepted a quadrilateral
peace initiative put forward by four Heads of State members
of the Intergovernmental Authority for Drought and
Development (IGADD): Kenya, Uganda, Ethiopia and
Eritrea. We believe that neighbouring countries are able and
keen to help in resolving this stalemate. Furthermore, the
Government accepted the initiative of former President
Jimmy Carter in mediating between the Government and the
rebel factions.
In the area of economic development, the Government
of the Sudan adopted an ambitious three-year economic
programme for the implementation of far-reaching reforms
in the structure of the Sudanese economy by engaging in a
free-market policy, diminishing the role of the Government
in trade and economic activities, and giving the private
sector its due catalytic role in these activities.
Forty-eighth session - 7 October l993 39
Economic and monetary regulations were enacted to
encourage investment, especially in agriculture and animal
products. This economic programme reaped its fruits, and
we have registered an increase of over 10 per cent in the
rate of growth of the gross national product, as well as self-
sufficiency in grain and sugar. This programme energized
the economy and led to the inflow of foreign investment,
owing to the free-market policy, the reform of the
infrastructure and the building up of the capacity of human
resources.
All these developments could have achieved positive
results, not for the benefit of the Sudanese people alone, but
also for the African and Arab regions, had they not been
forestalled by political machinations in areas of international
trade and economic cooperation, as well as interference in
the work of the international monetary institutions. An
unjust and undeclared economic embargo deprived the Sudan
of development resources from bilateral and multilateral
institutions. This unjust behaviour deprived the people of
the Sudan of their right to development, a right enshrined in
all international conventions.
In the social field, the Government is very attentive to
the needs of the impoverished sector of the population.
Financial support is increasingly extended to them through
Zakat funds and social-welfare institutions. A number of
commercial subsidies were introduced to alleviate the
economic burden of a broad sector of the population.
Salaries in the public and private sectors were increased and
subjected to continuous revision. All this was done in full
compliance with and respect for human dignity, and to
eliminate poverty.
Moreover, in the area of legislation, the Government
excluded the States with non-Muslim majorities from being
subjected to Sharia laws.
In the area of human rights, a Supreme Council for
Human Rights was established, under the chairmanship of
the second-highest ranking official in the State.
Security prevails throughout the country, the rule of law
has replaced chaos, and there have been other great
accomplishments in the fields of education, literacy, health,
environment, and the improvement of the living conditions
of displaced persons and their relocation to ensure a
dignified life while they await the elimination of the
conditions that forced them to become displaced persons.
The position of Sudan has remained clear ever since the
commencement of the Arab-Israeli peace talks: we believe
that they should lead to the exercise of Arab and Palestinian
rights based on the provisions of Security Council
resolutions 242 (1967), 338 (1973) and 425 (1978). Since
the signing of the Declaration of Principles of self-autonomy
between the Palestine Liberation Organization (PLO) and
Israel, the Middle East and the Palestinians’ cause have
entered a new phase. The Arab League Council of
Ministers, after its 100th meeting in Cairo, issued a
communiqué on this agreement based on Security Council
resolutions. The communiqué emphasized the necessity of
an Israeli withdrawal from all the occupied Arab territories
in the West Bank, the Gaza Strip, Jerusalem, the Golan
Heights and southern Lebanon so as to open a new page in
the history of the Middle East and enable the people of the
region to work for development and prosperity. The Arab
League Council considered the agreement a step forward
towards the establishment of a comprehensive peace in the
region, provided that other steps to complement it were
guaranteed such as a complete Israeli withdrawal from the
occupied Syrian Golan Heights, the West Bank, including
Jerusalem, and the territory in southern Lebanon.
The Arab world has articulated its judgement on this
historic agreement and proved its sincerity about desiring a
just, lasting and comprehensive settlement in the region. At
this critical point in time, we appeal to our Palestinian
brothers to consolidate their unity and unify their
determinant objectives. They should close the doors against
any attempts to divide them. The United Nations is called
upon to supervise this peace plan by insisting on the
implementation of all its resolutions based on international
legitimacy. The custodians of this peace plan are also called
upon to ensure an expeditious Israeli withdrawal from all the
occupied Arab and Palestinian territories, in full compliance
with the relevant United Nations resolutions.
The positive developments taking place in South Africa
as a result of the struggle of our brothers and sisters there in
their quest for emancipation, equality and the rule of the
majority stand as proof of the important role the United
Nations can play in accordance with the principles of the
Charter whenever a Member State shows the necessary
political will. My delegation associates itself with the leader
Nelson Mandela in his call upon the international
Organization to secure the transitional arrangements leading
to the emergence of a democratic, unified and non-racial
South Africa.
As an African country, we believe that Africa has
demonstrated throughout history its unique ability to resolve
African disputes through African mediation. In this regard,
I salute the Organization of African Unity (OAU), the
40 General Assembly - Forty-eighth session
Intergovernmental Authority on Drought and Desertification
(IGADD), the Economic Community of West African States
(ECOWAS) and all other African subregional organizations,
as well as various African States that have played leading
roles in the peaceful settlement of several disputes in such
countries as Rwanda and Liberia,
thus contributing to peace and stability in Africa. We hope
that peace will soon prevail in Angola, Mozambique and
Somalia so that Africa can enjoy the stability that will enable
it to meet the challenges of construction and development
and move towards prosperity for the African people and
people of the whole world.
